86 F.3d 1152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Scott C. SCHIRMACHER, Plaintiff-Appellant,v.MCDONNELL DOUGLAS CORPORATION, Defendant-Appellee.
No. 96-1020.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  June 3, 1996.

Scott C. Schirmacher, Appellant Pro Se.  William Christopher Edgar, Jo Ann Peele, BRYAN, CAVE, MCPHEETERS & MCROBERTS, Washington, D.C., for Appellee.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil diversity action alleging defamation and intentional infliction of emotional distress.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Schirmacher v. McDonnell Douglas Corp., No. CA-95-2672-AW (D.Md. Dec. 1, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.